Case 1:20-cv-09807-AT Document 28 Filed 04/R672E™
USDC SDNY

  

DOCUMENT
ELECTRONICALLY FILED
DOC #:

Attorneys at Law
45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006

TEL: (212) 248-7431 FAX: (212) 901-2107

WWW.NYCEMPLOYMENTATTORNEY.COM
A PROFESSIONAL LIMITED LIABILITY COMPANY

April 2, 2021
VIA ECF
The Honorable Analisa Torres
United States District Judge for the
Southern District of New York
500 Pearl Street, Courtroom 15D
New York, New York 10007

Re: Marina Nekrasov vy. Teach for America, Inc. et al
Docket No. 20 Civ. 9807

Your Honor:

This office represents Plaintiff Marina Nekrasov in the above-referenced matter. Plaintiff
writes to respectfully request an adjournment of the Initial Pretrial Conference currently scheduled
for April 6, 2021 at 11:40am. Defendants’ consent to this request. This is Plaintiff's first request to
adjourn the Initial Pretrial Conference. By way of background, Plaintiff alleges disability
discrimination and retaliation based on her termination. Defendants deny Plaintiffs allegations.

The reason for the herein request is that Plaintiff's counsel has a medical appointment that
just got scheduled for April 6 during the time that the Initial Pretrial Conference is currently
scheduled. In addition, the mediation which was previously scheduled for Thursday, March 25, 2021
was adjourned until April 27, 2021 so that the undersigned could appear for a last minute settlement
conference before United States Magistrate Judge Stewart Aaron on March 25 regarding a matter that
was on United States District Judge Denise Cote’s trial calendar beginning April 5, 2021!'.

In that regard, the parties respectfully propose the Initial Pretrial Conference be adjourned
until a date and time following the April 27 mediation. The parties are available May 3 or 7.
Alternatively, to the extent the Court would like to hold the Initial Pretrial Conference sooner, the
parties are available April 7 all day, April 8 all day except from 10:30am-11:30am, or April 9 after 1
pm.

GRANTED. The Court will hold an initial pretrial conference in this matter on May 3, 2021, at 11:00 a.m. By
April 26, 2021, the parties may submit an updated joint letter and proposed case management plan.

SO ORDERED.

Dated: April 6, 2021 C o

New York, New York ANALISA TORRES
United States District Judge

 
